Citation Nr: 1113423	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  04-36 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for chronic thoracolumbar strain, to include degenerative disc disease and degenerative joint disease.  

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from September 1967 to May 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Board notes that this matter was previously before the Board, and was adjudicated in a decision dated in December 2006, wherein the Board denied a rating higher than 40 percent for chronic thoracolumbar strain.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a January 2008 Joint Motion for Remand, the Court vacated the Board's December 2006 decision, and remanded the claim to the Board for development consistent with the Joint Motion.  

In February 2010, the Board again denied a rating higher than 40 percent for chronic thoracolumbar strain, and denied a claim for TDIU.  The Veteran appealed that decision to the Court; and pursuant to an August 2010 Joint Motion for Remand, the Court vacated the Board's February 2010 decision, and remanded the claim to the Board for development consistent with the Joint Motion.

The Veteran submitted additional medical evidence in February 2011, along with a waiver of his right to have that evidence considered by the RO prior to adjudication by the Board.


FINDINGS OF FACT

1.  Under the pre-amended spine regulations, a low back disorder was manifested by limited motion and painful motion that is not the functional equivalent of unfavorable ankylosis.

2.  Under the amended spine regulations, a low back disorder has been manifested by limited motion and painful motion that is not the functional equivalent of unfavorable ankylosis.

3.  Under the pre-amended disc regulations, pronounced intervertebral disc syndrome is not present.

4.  Under the amended disc regulations, incapacitating episodes having a total duration of at least six weeks are not present, and there are no associated objective neurologic abnormalities that would be compensable if separately rated.

5.  The Veteran has multiple service-connected disabilities, with one rated at 40 percent; however the combined rating is less than 70 percent, and he is not unemployable due solely to service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a chronic thoracolumbar strain, to include degenerative disc disease and degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (2003); DCs 5237, 5242, 5243 (2010).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for a Low Back Disability

The Board notes initially that this claim involves a remand by the Court pursuant to a Joint Motion of the parties.  The stated basis for that remand was the parties' stipulation that, although the Board acknowledged in its February 2010 decision that the applicable rating criteria for intervertebral disc disease, DC 5293, were revised during the pendency of the claim, and that the remaining spinal rating criteria were amended in September 2003, "it applied the pre-amendment criteria only to evidence dated prior to the amendment, and the post-amendment criteria only to the evidence dated after the amendment.  

In other words, the Board bifurcated the claim into different periods and applied different regulatory criteria for each period rather than determining the application of the regulations based on the entirety of the Veteran's medical history."  See August 2010 Joint Motion, p. 5.

Although the parties acknowledged that the Court's holding in Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) had been overruled in part by the United States Court of Appeals for the Federal Circuit in Kuzma v. Principi 341 F.3d 1327, 1328-29 (Fed. Cir. 2003), the parties stipulated that Karnas controls in this case.  In Karnas, the Court held that, where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to the appellant should apply unless Congress provided otherwise or permitted the Secretary to do otherwise and the Secretary did so.  

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) [under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim].  

Applicable Law and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38  U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In addition, when evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, consider additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, as those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Background

Historically, in a March 1970 rating decision, the RO granted service connection and assigned a noncompensable rating for low back sprain, pursuant to DC 5295, effective to May 1969.  The rating was subsequently increased to 40 percent, under DC 5292, effective to July 1994.  

In May 1999, the Veteran filed the current claim for an increase, which was initially denied in January 2000.  While this appeal was pending, the applicable rating criteria for intervertebral disc disease, 38 C.F.R. § 4.72, DC 5293, were revised effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  

Further, the remaining spinal regulations were amended in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The Board will hereafter designate the regulations in effect prior to the respective changes as the pre-amended regulations and the subsequent regulations as the amended regulations.

Where the law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies unless Congress provided otherwise or permitted the VA Secretary to do otherwise and the Secretary did so.  VAOGCPREC 7-2003.  However, revised statutory or regulatory provisions may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2010); VAOPGCPREC. 3-2000 (April 10, 2000).  

The timing of the amendment requires the Board to first consider the claim under the appropriate pre-amended regulations for the entire on appeal.  Thereafter, the Board must analyze the evidence pertaining to the period after the effective date of the new regulations and consider whether a higher rating is warranted.  See VAOPGCPREC 7-2003.

Analysis Under the Pre-Amended and Amended Spine Regulations

As the requirements for a rating higher than 40 percent are substantially similar under both versions of the rating schedule, a common discussion regarding application of the evidence to the rating criteria is warranted.  In essence, under pre-amended regulations, a 50 percent rating requires unfavorable ankylosis of the lumbar spine (see DC 5289); under amended regulations, a 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.

As set out under the amended regulations, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Significant to this appeal, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (1).

Regarding application of pre-amended DC 5292 (limitation of motion) and DC 5295 (lumbosacral strain), the current 40 percent rating is the maximum contemplated under these diagnostic codes.  As such, a higher rating would not be available under these criteria regardless of the extent of disability.  Similarly, DC 5285 (fracture of the vertebra) and DC 5286 (complete bony fixation) are not applicable.  Therefore, the Board will not address them further.

Here, the evidence does not show ankylosis (fixation) of the lumbar spine at any time pertinent to this appeal.  Specifically, a June 1999 VA examination revealed that the Veteran could twist to 44 degrees to the right, but only 28 degrees to the left, side-bending was 22 degrees to the right and 33 degrees to the left, and flexion was 46 degrees.  While limitation of motion was shown, true ankylosis was not.  

In a November 2002 VA examination, the Veteran reported subjective complaints of pain, and an inability to bend, squat, or lift.  However, lumbar flexion was 30 degrees, extension was zero degrees, bilateral rotation was 20 degrees, and bilateral tilt was to 20 degrees.  In a June 2004 VA examination, range of motion was reported as flexion to 50 degrees, extension to 20 degrees, and rotation to 20 degrees, bilaterally. A July 2007 physical therapy note revealed that the Veteran could touch his finger tips to his toes with tightness, but no pain. 
 
In the most recent VA examination dated in November 2008, the Veteran demonstrated forward flexion to 30 degrees, extension to 20 degrees, left lateral flexion to 25 degrees, right lateral flexion to 20 degrees, and right and left rotation to 30 degrees.  Pain began at 30 degrees of flexion.  Pain was experienced with extension and lateral flexion.  There was no pain, weakness, fatigue, or lack of endurance, with rotation, but some discomfort to the left.  While motion was more limited over time, the levels did not reflect unfavorable ankylosis.

Regarding the specific features of unfavorable ankylosis, the Board notes that, in November 2008, the Veteran was observed walking with a good gait and good posture, with no pelvic tilt or limp.  Moreover, every measurement of range of motion has shown that the Veteran can attain the neutral position.  The Board notes that pain associated with motion is fully contemplated in the current 40 percent evaluation, which includes the equivalent of favorable ankylosis, i.e., no effective motion beyond the neutral position.  

The Board acknowledges that the Veteran does experience pain associated with motion.  However, it was the November 2008 examiner's opinion that the Veteran's activities of daily living were not affected by his back symptoms.  Further, the examiner opined that there appeared to be no additional disability, and that the Veteran was capable of mild physical activity.  

In any event, the results exclude the possibility that the range of motion was ever limited-either by functional loss due to pain or structural limitation-to a condition of complete bony fixation such that the neutral position could not be attained.  In fact, the 2008 examination reflects that, despite the onset of pain, the appellant could still reach flexion of 30 degrees.  The issue is not whether pain additionally limits flexion, but whether that additional limitation would decrease the flexion to the equivalent of unfavorable ankylosis.  On this record, the Board finds that there is not limitation of motion to such a degree during any portion of the period on appeal.

The Board also acknowledges a January 2009 note from the Veteran's private physician that the Veteran had been in constant severe pain requiring narcotic pain medications, and had been unable to work in any capacity because of these conditions.  In addition, a November 2009 letter from another physician reflected that the Veteran's severe low back pain, degenerative disc disease and associated radiculopathy have prevented him from finding and securing gainful employment.  

Also, in a December 2010 letter, the same physician stated that the Veteran suffered from a significantly large amount of lower back pain requiring narcotics that provide him only partial relief.  He concurred with the November 2009 assessment that the Veteran suffered from severe low back pain, degenerative disc disease and lumbar radiculopathy, despite maximum medical therapy, and that this had prevented him from securing gainful employment.

Several friends of the Veteran submitted statements in September and October 2010.  They generally attested to having known the Veteran for a long time, and that they had observed a decrease in his activity and an increase in his pain.  He could no longer play golf, bowl, swim, or dance; he had to pay to have his grass cut, and he had trouble during long drives.  

Constant pain, as described by the Veteran, is certainly a component of disability, and the Board does not seek to minimize its impact; however, all compensable levels under the amended rating schedule are assigned "with or without symptoms such as pain."  In essence, the report of constant pain is not probative of entitlement to a higher rating.  Rather, it is the level of impairment resulting from pain that is important.  

It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for the thoracolumbar spine.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.

Assertions of pain, whether from the Veteran or as related by friends or medical professionals, do not address the crucial distinction between favorable and unfavorable ankylosis, and do not purport to establish that the Veteran's thoracolumbar spine segments are fixed such that he cannot attain the neutral position, or that pain, weakness, fatigue, or incoordination produce a level of impairment that approximates fixation of the thoracolumbar spine segments such that the neutral position cannot be attained.  

Even if it were conceded that the Veteran's pain is so severe as to prevent all motion of the spine, such condition (favorable ankylosis) is fully contemplated by the 40 percent rating already assigned.  The criteria for a higher rating call for unfavorable ankylosis, which is a condition that is not more nearly approximated than favorable ankylosis, and this is true under both the pre-amended and amended spine regulations.

Analysis Under the Pre-Amended Disc Regulations

In order for the Veteran to receive a rating higher than 40 percent for his low back disability under the pre-amended intervertebral disc regulations, the medical evidence must show any of the following:

"pronounced" intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief (60 percent under DC 5293).

After a review of the claims file, the Board finds that the medical evidence does not show "pronounced" intervertebral disc syndrome under the pre-amended disc regulations.  

A January 1999 X-ray report shows only minimal degenerative changes.  The spine had normal alignment.  The heights of the vertebral bodies, as well as the disc spaces, were relatively well maintained.  The posterior elements appeared to be grossly intact.  A January 1999 surgical resident note indicates that quadriceps reflexes were decreased on the right only, the left was normal.  An April 1999 orthopedic resident note indicates no history of radicular symptoms, and no current radicular symptoms.  

In the June 1999 VA examination, the Veteran reported back pain and stiffness.  He related a history of intermittent dysesthesia in the right leg and some radiation down the right side.  However, deep tendon reflexes were symmetrical, ankle jerks were diminished bilaterally (but not absent) and muscle strength was normal.  There were no muscle spasms and sensation was normal in both lower extremities.

While there are scattered findings of muscle spasms, and the Veteran does complain of pain radiating to both lower extremities, the evidence for the left lower extremity does not demonstrate such symptoms as absent ankle jerk, or other neurological findings appropriate to site of diseased disc with little intermittent relief.  Moreover, the evidence does not demonstrate any significant neurological impairment of the left lower extremity.  

Indeed, the November 2008 examiner noted no sensory or motor deficit whatsoever.  In the November 2002 VA examination, the Veteran reported radiation into the legs but no bowel or bladder problems.  Objectively straight leg raises were found to be normal.  Knee jerks, ankle jerks, and Babinski reflexes were found to be symmetrical and intact.  A November 2002 X-ray showed vertebral bodies to be within normal limits, and gave an objective impression of a normal spine.  

In addition, the Board acknowledges that the Veteran's private physician S.R.B. stated in an August 2009 letter that the Veteran's symptoms were "pronounced."  However, use of terminology such as "pronounced" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).  Here, a search for evidence to support S.R.B.'s description is unavailing.  Indeed, the evidence regarding neurological findings consistently demonstrates a condition of lesser severity.  

In contrast to S.R.B.'s conclusion, X-rays taken in April 2004, reveal chronic disc degeneration at L5-S1 with narrowing and sclerosis, diagnosed as "mild" degenerative changes.  A January 1999 X-ray report shows only "minimal" degenerative changes.  

A letter from a private chiropractor, dated in March 2000, states that magnetic resonance imaging (MRI) reports of February 2000 indicated "mild" degenerative changes throughout the vertebral bodies and a "slight" disc bulge at the L4-5 level, consistent with earlier MRI findings of February 1996.  The actual February 2000 MRI report states "[v]ery minimal disc bulge at L4-5 of questionable clinical significance."  

A January 1999 surgical resident note indicates that quadriceps reflexes were decreased on the right only, but the left was normal.  An April 1999 orthopedic resident note indicates no history of radicular symptoms, and no current radicular symptoms.  The report of a June 1999 VA examination reveals no significant neurological findings.

In a November 2009 letter, the Veteran's private physician, P.C., discussed at length findings in support of neurological involvement resulting from the Veteran's low back disability.  However, despite scattered findings of no neurological involvement, the fact of neurological involvement is not disputed by the Board, as service connection has been granted for degenerative disc disease, with a separate rating for neurological impairment of the right lower extremity.  It is the severity of neurological involvement that is at issue.  

The evidence discussed by P.C. simply does not reveal symptomatology involving the left lower extremity of the type and degree that would support a higher rating under the pre-amended DC 5293.  S.R.B. noted in an August 2009 letter that a December 2000 orthopedic consultation showed decreased reflexes of the lower extremities, rated at 2 out of 3.  

However, the December 2000 report was otherwise normal regarding the lower extremities, showing symmetric measurements with no muscle wasting or fasciculations; no pain in the ankles knees, or hips, no sciatic notch tenderness, intact distal pulses, intact sensation to light touch, 5 out of 5 motor strength in all major muscle groups and negative straight leg raises.  In the context of the overall report, the finding regarding reflexes simply does not suggest pronounced impairment, or indeed any significant impairment of the left lower extremity.  

While the Veteran is competent to report his symptoms, such as radiation of pain into his lower extremities, such symptomatology does not suggest pronounced impairment due to intervertebral disc syndrome.  Moreover, the clinical findings regarding motor function, sensation, and even reflexes, are largely normal.  Therefore, the Board concludes that there is no basis to assign a higher rating under the pre-amended regulations.

In sum, without evidence of "pronounced" intervertebral disc syndrome, such as neuropathy, demonstrable muscle spasm, absent ankle jerk, or other neurological findings, the claim for a higher rating under the pre-amended disc regulations is denied.

Analysis Under the Amended Disc Regulations

To warrant a higher than 40 percent rating under the amended regulations, the evidence must show intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent).

An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.
 
In this case, there is no evidence that the Veteran has experienced acute signs and symptoms due to intervertebral disc syndrome that required bedrest and treatment by a physician at any time during the appeal process.  While he has complained of on-going pain and discomfort, there is no indication that he has been ordered bedrest for any period of time.  

Indeed, the November 2008 examiner noted no incapacitating episodes.  In addition, the evidence does not show that the Veteran had ever been hospitalized for intervertebral disc syndrome.  Therefore, the evidence does not support a higher than 40 percent rating for intervertebral disc syndrome based on the number of incapacitating episodes under the amended disc regulations.

Next, as provided in Note (1), the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  In this case, the Veteran is already separately service-connected for right radiculopathy; therefore, this component has already been considered.  Further, the record does not reflect bowel or bladder impairment. 

With respect to the left radiculopathy, while the Veteran complains of pain radiating to both lower extremities, the evidence does not reflect symptoms as absent ankle jerk, or other neurological findings associated with the left extremity.  Therefore, a separate rating for left radiculopathy is not warranted.

In weighing the conflicting subjective and objective evidence, the Board notes that the current rating criteria refer specifically to associated "objective" neurologic abnormalities, and therefore, the objective findings are considered more probative in this regard than the Veteran's subjective complaints of radiating pain.  Therefore, the Board concludes that there is no basis to assign a higher rating, or a separate rating, based on associated objective neurologic abnormalities.

As there is no period on appeal in which a rating higher than 40 percent is warranted, there is no basis for staged rating of the Veteran's current 40 percent rating pursuant to Hart (cited above), and the claim for increase on a schedular basis must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any higher rating, that doctrine is not applicable and the appeal is denied.


Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the precise type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, both the former and current rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  

While the Veteran has asserted that the severity of his pain warrants an extraschedular rating, pain is specifically contemplated by the rating schedule.  The current version of the rating schedule notes that ratings are to be applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Moreover, pertinent to both versions of the rating schedule, pain is contemplated in the Board's application of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Accordingly, as the Veteran's symptoms are entirely contemplated by the rating schedule, no extraschedular referral is warranted.

II.  TDIU

Total disability ratings based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran's service-connected disabilities consist of his low back disability, which is rated as 40 percent disabling, post-operative gastrectomy residuals, rated as 20 percent disabling., and neurological impairment of the right lower extremity, rated as 10 percent disabling.  The combined rating since September 23, 2002, is 60 percent.  The combined rating prior to September 23, 2002, is 50 percent.  Consequently, he does not meet the minimum percentage requirements under 38 C.F.R. § 4.16(a) for any period since his claim for increase was filed.  

However, a total rating, on an extra-schedular basis, may be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (per 38 C.F.R. §§ 3.321(b) and 4.16(b)).  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary.

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Considering the pertinent evidence in light of the above, the Board finds that the criteria for a TDIU referral are not met for any period.  Specifically, in the November 2008 VA examination, the examiner opined that the Veteran's activities of daily living were not affected by his back symptoms.  Further, the examiner indicated that there appeared to be no additional disability, and that the Veteran was capable of mild physical activity, and certainly gainful sedentary employment.

Regarding interference with employment, the Board will also address several opinions indicating that the Veteran is totally disabled due to his low back disorder.  In a March 2000 report, his chiropractor reported that he had a totally disabling condition; however, there was no discussion of this finding other than a notation of a February 2000 MRI, which, according to the chiropractor revealed "mild" degenerative changes and a "slight" disc bulge.  

Indeed, a reading of that MRI report actually reveals a finding of "[v]ery minimal disc bulge at L4-5 of questionable clinical significance."  As this conclusion seem at odds with the very clinical findings cited by the chiropractor, and as the chiropractor attempted no explanation for this discrepancy, the Board accords his opinion less probative weight than that of the November 2008 examiner, and indeed, the underlying clinical data, such as the February 2000 MRI report.  

Similarly, the Veteran reported to the November 2002 VA examiner that he was totally disabled.  However, his statement was reported without comment or explanation.  Moreover, his account appears at odds with the objective evidence discussed at length above, indicating essentially normal neurological findings, and a recent observation of his ability to ambulate normally.  While he is competent to report his observable symptoms, his lack of discussion of incongruous clinical findings renders his conclusion, as reported to the November 2002 examiner, of little probative weight.  

In September 2003, the Veteran's physician noted that the Veteran had severe, debilitating pain.  In March 2008 and January 2009 letters, the physician commented that the Veteran had constant, severe pain and had been unable to work in any capacity because of these conditions.  Moreover, a May 2006 prescription noted that the Veteran was physically unfit for [indecipherable] duty.  

The Board does not dispute the physician's familiarity with the Veteran or his competence to make these assertions; however, the physician attempted no explanation of his conclusion that the Veteran was unable to work in any capacity.  He has simply pointed to the Veteran's back pain and his use of narcotic pain medication.  

Simply stating that an individual is unable to work is not determinative where there is significant evidence to the contrary, and where such statement is unexplained.  As such, while the Board does not question the qualifications of the physician, his opinions are conclusory, and thus not accorded significant probative weight.  In contrast, the November 2008 examiner was explained in terms of the clinical evidence and its effect on physical and sedentary employment.  

Similarly, the November 2009 opinion that the Veteran's low back and neurological symptoms prevented him from finding and securing gainful employment is not adequately explained, and does not address the matter of sedentary employment.  It points to evidence demonstrating that the Veteran has degenerative disc disease and degenerative joint disease, facts that are not at issue, and concludes, without significant discussion, that the Veteran cannot work because of his diagnoses and symptoms.  

In contrast, the November 2008 VA examiner's opinion is presented in the context of a complete concurrent examination report, which reflects, in support of his ultimate conclusion, his observations of the Veteran's ability to walk with a normal gait and posture, and without assistive devices, his evaluation of the Veteran's range of motion and normal neurologic findings, as well as his review of the claims file.  

In the Board's view, his conclusion that the Veteran could perform sedentary work, as well as mild physical activity, appears entirely consistent with the overall picture presented by the clinical evidence of record, and his findings on examination.  The Board therefore finds his opinion to be more probative than the unexplained opinions of the private physician and chiropractor or the Veteran's other private examiners.  

Finally, the Board acknowledges the Veteran's assertion in the February 2009 notice of disagreement that the April 2004 VA examiner reported that the Veteran "experiences" continuous, severe and fluctuating low back pain impinging his ability to work and to do recreational activities.  However, this misstates the examiner's actual report and conclusion.  

The examiner actually used the words "complains of" rather than "experiences," thus clearly presenting an assertion of the Veteran, and not a medical opinion or finding.  Indeed, that examiner's actual opinion was that no diagnosis could be confirmed, because the Veteran declined an EMG test.  Thus, he clearly did not endorse the Veteran's complaints as the Veteran now asserts.  While the Veteran is competent to report his symptoms, his assertion regarding the impact of those symptoms on his employment is at odds with evidence deemed more probative by the Board.  

In sum, while the Veteran's service-connected back disability clearly interferes with his ability to seek and maintain employment, any schedular rating implies at least some degree of interference with employment.  The evidence in this case does not demonstrate that he is unable to secure gainful employment solely as a result of service-connected disabilities.  

The Board acknowledges that the Veteran is in fact unemployed, and has been found by the Social Security Administration (SSA) to be disabled; however, "unemployed" does not mean "unemployable."  Moreover, SSA's determination appears to be based in part on a diagnosis of bipolar disorder, which is not a service-connected disability.  Hence, SSA's disability finding is not considered probative of his claim for TDIU.  

Because service connection is a prerequisite for disability ratings under Title 38 but not for disability benefits under the Social Security Act, the disability "claim" in the two administrative proceedings is entirely different.  Although SSA determinations regarding unemployability and disability may be relevant in VA disability determinations, they are not binding on the VA.  

The Board acknowledges that it is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  Here, the Board relies on the November 2008 examiner's opinion that the Veteran's activities of daily living were not affected by his back symptoms, there appeared to be no additional disability, and that he was capable of mild physical activity, and gainful sedentary employment.

In sum, the Board finds the opinion of the November 2008 examiner to the best explained and most probative regarding the Veteran's ability to engage in employment.  Thus, the probative evidence of record weighs against the claim.  As the evidence establishes that the Veteran's service-connected disabilities do not preclude substantially gainful employment, the criteria for a TDIU are not met, and the claim is denied.    

III.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the claim for an increased rating, VCAA notice was not provided prior to the unfavorable rating decision that is the basis of this appeal.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not provided at the time of the initial decision, the RO did not err in not providing such notice.  Rather, a veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  In post-rating letters sent in February 2001, March 2004, and October 2008, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim, as well as what information and evidence he must submit, and what information and evidence would be obtained by VA.  

Similar notice was provided regarding the claim for TDIU in October 2008, prior to the initial adjudication of that claim.  Moreover, the October 2008 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the October 2008 letter, and opportunity for the Veteran to respond, several supplemental statements of the case reflect readjudication of each claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice regarding the claim for increase. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of VA and private treatment records and opinions, and the report of multiple VA examinations.  

The most recent November 2008 examination was performed by a medical professional, based on a review of claims file and solicitation of pertinent history and symptomatology from the Veteran.  The examiner performed a thorough examination of the Veteran, and included diagnoses and rationales consistent with the examination and record.  The Board finds that it is adequate to evaluate the claims on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Moreover, the examiner adequately addressed the instructions provided in the Board's September 2008 remand.  The examiner obtained the Veteran's clinical history, and all pertinent pathology was noted.  The examiner described ranges of motion, including limitation of motion due to pain on use, weakness, excess fatigability, and/or incoordination.  The examiner also described the Veteran's other symptoms, and included an opinion as to employability.   

Next, the Veteran is in receipt of disability benefits from SSA; however, that grant is effective October 1998, and was based on evidence that entirely predates the current claims.  There is no suggestion that records held by SSA in connection with the grant would be pertinent to the claim for increase or the claim for a TDIU as to require that additional adjudication resources be expended to obtain these records.  See Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010).  

Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his attorney, on his behalf.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 40 percent for chronic thoracolumbar strain, to include degenerative disc disease and degenerative joint disease, is denied.  

A TDIU is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


